
	

116 SRES 333 IS: Instructing the managers on the part of the Senate on the bill S. 1790 (116th Congress) to insist upon the provisions contained in subtitle B of title XI of the House amendment (relating to paid family leave for Federal personnel).
U.S. Senate
2019-09-25
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		III
		116th CONGRESS
		1st Session
		S. RES. 333
		IN THE SENATE OF THE UNITED STATES
		
			September 25, 2019
			Mr. Schatz (for himself, Mr. Durbin, Mr. Van Hollen, Mrs. Gillibrand, Mr. Blumenthal, Mr. Bennet, Ms. Duckworth, Mr. Sanders, Ms. Hassan, Ms. Harris, Ms. Warren, and Mr. Booker) submitted the following resolution; which was considered and not agreed to
		
		RESOLUTION
		Instructing the managers on the part of the Senate on the bill S. 1790 (116th Congress) to insist
			 upon the provisions contained in subtitle B of title
			 XI of the
			 House amendment (relating to paid family leave for Federal personnel).
	
	
 That the managers on the part of the Senate at the conference on the disagreeing votes of the two Houses on the House amendment to the bill S. 1790 (116th Congress) are instructed to insist upon the provisions contained in subtitle B of title XI of the House amendment (relating to paid family leave for Federal personnel).
